What is meant by heir at the common law, in the case cited, is heir by the general law of the country, and not by the special laws of a particular place. The act of distributions is not repealed, and every person who is heir is entitled to the benefit of it, and is not obliged to account for the lands settled on him by his parents. Therefore, allow the exception. As to the exception which states that the defendant purchased for the widow effects at the sale of the deceased, she is a debtor to him for the amount, and he has a right to deduct that amount from her share, although the conveyance to plaintiff of half her share preceded the purchase.